FILED
                           NOT FOR PUBLICATION                                MAR 28 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NAUTILUS INSURANCE COMPANY,                      No. 10-17826

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00537-DAE-
                                                 LEK
  v.

LEXINGTON INSURANCE COMPANY;                     ORDER*
DOE DEFENDANTS 1-10,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                           Submitted October 16, 2012**
                                Honolulu, Hawaii

Before: REINHARDT, THOMAS, and PAEZ, Circuit Judges.

       In light of the Supreme Court of Hawai’i’s decision addressing the certified

questions in this case, the district court’s order granting summary judgment to

Defendants-Appellees and denying summary judgment to Plaintiff-Appellant is

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
VACATED. This case is REMANDED to the district court for further proceedings

consistent with the Supreme Court of Hawai’i’s decision in Nautilus Insurance Co.

v. Lexington Ins. Co., No. SCCQ-12-0000977, 2014 WL 560805 (Haw. Feb. 13,

2014).

      Each party shall bear its own costs on this appeal.